DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 - 14 are directed to a computer readable medium storing processor executable instructions that is not limited to a non-transitory, and thus, statutory medium. The scope of "computer-readable medium" as defined in the specification includes signal-based mediums such as "signals used to propagate instructions", "carrier waves/pulses", since discloses “The computer-usable, or computer-readable, storage medium (including a storage device associated with a computing device or client electronic device) may be, for example, but is not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer-readable medium may include the following: an
electrical connection having one or more wires” (see Specification, Paragraph 18).  A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory. Since the scope of "computer-readable medium" 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 9, 11- 16, 18 – 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Paek et al. (US PAP 2013/0297307).
As per claims 1, 8, 15, Paek et al. teach a computer-implemented method comprising:
receiving, by a computing device, speech from a user (paragraph 29);
predicting a next word following a current word recognized in the speech from the user;
presenting to the user in real time the next word that is predicted following the current word in the speech from the user (paragraph 80);
receiving feedback from the user whether to one of accept and reject the next word that is predicted (“A user can select one of these words to add to the end of the current rendered text, e.g., by selecting the word "with" to follow "regards." paragraph 80); and
processing the speech from the user to convert the speech to text, wherein the text includes the next word when the feedback from the user is to accept the next word 

As per claims 2, 9, and 16, Paek et al. further disclose presenting to the user in real time the next word that is predicted following the current word in the speech includes displaying the next word differently than another word in the speech that is not predicted (fig.9; paragraph 80).

As per claims 4, 11, 18, Paek et al. further disclose receiving feedback from the user includes receiving one of an audio input and a visual input from the user (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on… an option to re-speak the selected part (e.g., by articulating the word as a whole or spelling it out), and so on.”; paragraphs 50, 80, 95).

As per claims 5, 12, 19, Paek et al. further disclose the audio input includes one of speech from the user pronouncing the next word, clapping, and snapping from the user (“the user can select a word or phrase using any type of input functionality, 

As per claims 6, 13, 20, Paek et al. further disclose the visual input includes a physical gesture by the user captured by a device (“the user can select a word or phrase using any type of input functionality, including, but not limited to: touch screen entry; pen device entry; keypad entry; mouse device entry; video-detected gesture or gaze entry, and so on.”; paragraph 50).

As per claims 7, 14, Paek et al. further disclose receiving feedback from the user includes receiving a physical selection from the user of the next word on a device (“A user can select one of these words to add to the end of the current rendered text, e.g., by selecting the word "with" to follow "regards." paragraph 80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Paek et al. (US PAP 2013/0297307) in view Longe et al. (US PAP 2005/0283364).

Longe et al. disclose that the models have more power to predict the user's next word, enhancing both word prediction and word completion algorithms… The processor 201 receives input from the input devices, e.g. the handwriting input device 202 or the voice input device 204 or the key input device 206, and manages output to the display and speaker (paragraphs 60, 71).
Therefore, it would have been obvious to one of ordinary skill at the time the invention was made to play audio of the next word as taught by Longe et al. in Paek et al., because that would help improve recognition performance (paragraph 60). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Purho teaches key usage and text marking in the context of a combined predictive text and speech recognition system.  Gilbert et al., teach method and apparatus for predicting word accuracy in automatic speech recognition systems.  Garland et al. teach language transcription.
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.